PER CURIAM
On consideration of the certified order accepting respondent's resignation from the practice of law in the state of New York in lieu of discipline; this court's October 15, 2018, order suspending respondent pending disposition of this case and directing him to show cause why the functionally equivalent reciprocal discipline should not be imposed; the statement of Disciplinary Counsel; and it appearing that respondent did not file a response to this court's show cause order or the required D.C. Bar R. XI, § 14 (g) affidavit, it is
ORDERED that William G. Scher is hereby disbarred from the practice of law in the District of Columbia. See In re Sibley , 990 A.2d 483 (D.C. 2010) ; In re Fuller , 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent's period of disbarment will not begin to run until such time as he files a D.C. Bar R. XI, § 14 (g) affidavit.